          Case 2:18-cv-01801-APG-VCF Document 20 Filed 06/08/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 AMMIANUS POMPILIUS aka Anthony                         Case No.: 2:18-cv-01801-APG-VCF
   Prentice,
 4                                                      Order Regarding Briefing on Motion for
          Plaintiff                                            Preliminary Injunction
 5
   v.                                                              [ECF Nos. 14. 15]
 6
   STATE OF NEVADA, et al.,
 7
          Defendants
 8

 9         Plaintiff Ammianus Pompilius filed a motion for an injunction requiring the defendants to

10 serve him a common fare (i.e., kosher) diet. ECF Nos. 14, 15. I hereby order the defendants to

11 file a response to the motion by June 22, 2020. Pompilius may file a reply in support of his

12 motion within 14 days of the defendants’ response.

13         DATED this 8th day of June, 2020.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
